Case 1:18-cv-01987-KMT Document 34 Filed 03/28/19 USDC Colorado Page 1 of 2

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
ALFRED A. ARRAJ COURTHOUSE
901-19TH ST., ROOM A105
DENVER, CO 80294-3589

OFFICIAL BUSINESS

FILED

UNITED STATES DISTRICT COURT
DENVER. COLORADO

MAR 27 2019

JEFFrey P. COLWELL
CLERK

[G-cu. [981- jemT
#32

 

 

Eric Tyler Vette

#180289

 

 
Case 1:18-cv-01987-KMT Document 34 Filed 03/28/19 USDC Colorado Page 2 of 2
CM/ECF - U.S. District Court:cod Page 1 of 2

Other Orders/Judgments

1:18-cv-01987-KMT Vette v.
Sanders et al

JD1,MJ CIV PP

U.S. District Court - District of Colorado
District of Colorado

Notice of Electronic Filing

The following transaction was entered on 3/7/2019 at 8:40 AM MST and filed on 3/7/2019
Case Name: Vette v. Sanders et al

Case Number: 1:18-cv-01987-KMT

Filer:

Document Number: 32(No document attached)

Docket Text:

ORDER OF REFERENCE. Pursuant to the parties’ consent to the jurisdiction of the
magistrate judge [18] and [31], this case is referred to Magistrate Judge Kathleen M.
Tafoya for all purposes pursuant to 28 U.S.C. § 636(c). By Chief Judge Philip A. Brimmer
on 3/7/19. Text Only Entry (pabsec)

1:18-cv-01987-KMT Notice has been electronically mailed to:

Andrew R. McLetchie a_mcletchie@fsf-law.com, j_ribera@fsf-law.com, m_duran@fsf-law.com
1:18-cv-01987-KMT Notice has been mailed by the filer to:

Eric Tyler Vette

#180289

Crowley County Correctional Facility (CCCF)

6564 State Highway 96
Olney Springs, CO 81062-8700

https://ecf.cod.circ 10.den/cgi-bin/Dispatch.pl?44372359352865 1 3/7/2019
